﻿Allow me first of all
to congratulate you, Sir, on your assumption of the
presidency of the fifty-fifth session of the General
Assembly. I wish also to congratulate most sincerely
the Secretary-General on his comprehensive and
detailed report outlining the most important challenges
facing the international community in the twenty-first
century.
9

The heads of State or Government of the States
Members of the United Nations drew inspiration from
this important document for the Millennium Summit,
which has just concluded, at which they expressed their
collective commitment and determination to adopt
policies in favour of a globalization process benefiting
the entire world population.
International cooperation among Governments
will pave the way for an increasingly integrated system
in which all States are inevitably involved, thus
bringing all the peoples of the world closer together.
San Marino believes that a wider globalization process
of a juridical, ethical and cultural nature, in which
solidarity is a major concern, is a sine qua non for the
achievement of genuine economic globalization.
The Republic I represent is fully convinced that it
is the responsibility of all countries of the world to
ensure economic and social development and to
address threats to international peace and security, and
that the United Nations must play a central role in
shaping our common future.
Against this backdrop, the question of the least
developed countries burdened with a huge foreign debt
must be re-examined, in the conviction that debt relief
must form an integral part of the contribution offered
by the international community to worldwide
development.
Since the economic and social development of
many countries is being irreparably hindered by debt
problems, international solidarity is an imperative for
everybody, just as human rights and dignity must not
be violated in the name of market laws.
At the dawn of the third millennium, it is
unacceptable that half of the world's population still
lives in extreme poverty, with an income of barely two
dollars a day. The indifference to this problem is a
disgrace to humanity as a whole, since we are all well
aware that poverty often triggers domestic and
international conflicts and leads to exploitation and
underdevelopment.
Against this gloomy background characterized by
blatant contrasts, the international community must
concentrate its efforts on the protection of the most
vulnerable, who bear the heaviest burden, and must pay
special attention to women and children, who are the
main victims of poverty, violence and exploitation.
Prompted by the conviction that legal cooperation, at
an international level, is crucial to the protection of the
rights of the child, San Marino was the first country to
sign, this year, the Optional Protocol on child
pornography, and the second country to sign the
Optional Protocol on the involvement of children in
armed conflicts. The Republic is actively preparing to
participate in the Special Session on Children to be
held in September 2001, where progress made over the
last decade in the protection of children will be
reviewed. On that occasion, the international
community will lay the foundations for ensuring that
children enjoy their full juridical status.
Well aware that legal equality between men and
women has become a major concern, both nationally
and internationally, San Marino welcomes the results
of the 1995 Beijing Conference, as well as those of its
follow-up special review session held in New York last
June.
The technology revolution, among the most
important ones of the last decades, has caused radical
changes in international relations. We all hope that
information technology and the Internet will be
increasingly used by the poorest countries as
instruments of economic and cultural development. In
this context, I wish to reiterate my country's
commitment and willingness to take part in the latest
United Nations projects aimed at reducing illiteracy
through computer science and promoting the
knowledge and use of new technologies in developing
countries. In this way, new technologies, far from
widening the gap between rich and poor countries, will
benefit everybody.
In this spirit, the international community as a
whole has the duty to contribute to the consolidation of
democracy in Africa and to help its populations, under
the auspices of the United Nations, in their struggle for
lasting peace, poverty eradication and the achievement
of just and sustainable social development.
The entire international community has the moral
and civil obligation to put an end to the conflicts
afflicting many African countries and to counter the
growing instability caused by ethnic and territorial
divisions in some of these States or regions. In fact, if
international peace is to be attained, the right of each
individual to live in peace and security must be
guaranteed.
The numerous and cruel acts of genocide
witnessed by the twentieth century recently led the
10

international community to set up an International
Criminal Court in order to prevent the authors of
crimes against humanity from going unpunished. San
Marino, the first European country to ratify the Statute
of the Court, hopes that other Parliaments will add to
the 19 having already deposited their instruments of
ratification, so as to attain the minimum number,
enabling the Court to be operative and become a
juridical and moral authority.
On behalf of my country, I wish to thank the
Secretary-General for having made the Organization
more efficient and modern, through a series of reforms.
Yet, with regard to the reform of the Security Council,
Member States could not make any decision in the
absence of a general agreement. In this regard, let me
express my sincere hope for a comprehensive,
democratic and fair reform of the Security Council
soon.
At the beginning of a new millennium, the
consolidation of a more efficient and representative
governance, at an international level, bridging the gap
between the haves and have-nots, is our common
expectation. Globalization being an irreversible
process, we rely on the power and ability of this
institution, which we believe in and which we are
striving to strengthen.




